Order denying motion of the Veterans' Administration to vacate and set aside an order authorizing the sale of a mortgage certificate upon condition affirmed, without costs. In purchasing a mortgage participation certificate issued by it on behalf of the estate of an incompetent veteran for which it was committee, which certificate represented participation in one or more subordinate mortgages, the Westchester Trust Company manifestly made an illegal and improper investment which might properly have been the subject of surcharge. But the Veterans’ Administration consented to the settlement of that committee’s accounts. The present committee was in no way responsible for the questionable status of the mortgage certificate, and, in view of that factor and the other circumstances involving defaults in payment of interest and taxes since 1934, there is a sound basis for the exercise of discretion in authorizing the acceptance of money to the extent of one-half of the face value of the certificate. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.